Third District Court of Appeal
                               State of Florida

                       Opinion filed November 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1542
                       Lower Tribunal No. 21-10073
                          ________________


                             Isabella Newan,
                                  Appellant,

                                     vs.

                            ACF Adoptions,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Maria
Espinosa Dennis, Judge.

     Isabella Newan, in proper person.

      Hausmann & Hickman, P.A., and Amy U. Hickman (Plantation), for
appellee.


Before EMAS, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.